DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022  has been entered.

 Response to Arguments

Claim objections:  Claim objections are withdrawn in view of the amendments to claims.

Applicant’s arguments, see After Final response  filed on 12/13/2022, with respect to  claims 1, 2, 4, 6, 9-11, 13, 15, 16, 19, 20 have been fully considered and are persuasive.  The     35 USC 112 (b)  of  claims 1, 2, 4, 6, 9-11, 13, 15, 16, 19, 20  has been withdrawn. 
Allowable Subject Matter

Claims 1, 2, 4, 6, 9-11, 13, 15, 16, 19, 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the claim 1, the closest prior art fails to teach or reasonable to suggest the a 0.5 MW, 1 MeV CW normal conducting linear electron accelerator comprising: a slot-coupled continuous wave (CW) graded beta (graded-3) standing wave accelerating cavity including a plurality of interconnected cells, a wall between each of said interconnected cells, and a plurality of non resonant coupling slots on the walls between said interconnected cells; a magnetron RF delivery system including a plurality of magnetrons, said plurality of magnetrons having an 80% magnetron RF source efficiency; an electron source including a gridded electron gun; a solenoid magnet to focus [[the]] an electron beam transversely into the accelerating cavity; a wall plug to electron beam efficiency of at least 70%, said wall plug to electron beam efficiency defined as power delivered to the user by the beam as a fraction of wall power consumed; and a digital phase and amplitude control system to sum said plurality of magnetrons into a MW class source. Hence, claim 1, and depending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 2, 4, 6, 9-11, 13, 15, 16, 19, 20 are allowed.

Claims 3,5, 7, 8, 12, 14, 17,18 are cancelled.

Prior art:  The closest prior art US2015/0366046, US20090302785, US20030179784 teaches, a slot-coupled continuous wave (CW) graded beta (graded-3) standing wave accelerating cavity including a plurality of interconnected cells, a wall between each of said interconnected cells, and a plurality of non-resonant coupling slots on the walls between said interconnected cells; a magnetron RF delivery system including a plurality of magnetron and digital phase and amplitude control system to sum said plurality of magnetrons into a MW class source.  But fails to teach said plurality of magnetrons having an 80% magnetron RF source efficiency; an electron source including a gridded electron gun; a solenoid magnet to focus an electron beam transversely into the accelerating cavity; a wall plug to electron beam efficiency of at least 70%, said wall plug to electron beam efficiency defined as power delivered to the user by the beam as a fraction of wall power consumed.   It is not obvious to an ordinary skill. Hence, allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        7/12/2022